                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 1 of 35




                                                          1
                                                               CLARKSON LAW FIRM, P.C.                        MOON LAW APC
                                                          2    Ryan J. Clarkson (SBN 257074)                  Christopher D. Moon (SBN 246622)
                                                               rclarkson@clarksonlawfirm.com                  chris@moonlawapc.com
                                                          3    Shireen M. Clarkson (SBN 237882)               Kevin O. Moon (SBN 246792)
                                                               sclarkson@clarksonlawfirm.com                  kevin@moonlawapc.com
                                                          4    Matthew T. Theriault (SBN 244037)              228 Hamilton Ave., 3rd Fl
                                                               mtheriault@clarksonlawfirm.com                 Palo Alto, California 94301
                                                          5    Lauren E. Anderson (SBN 329173)                Tel: (619) 915-9432
                                                               landerson@clarksonlawfirm.com                  Fax: (650) 618-0478
                                                          6    9255 Sunset Blvd., Suite 804
                                                               Los Angeles, CA 90069                          Attorneys for Plaintiff
                                                          7    Tel: (213) 788-4050
                                                               Fax: (213) 788-4070
                                                          8
                                                               Attorneys for Plaintiff
                                                          9

                                                         10                                  UNITED STATES DISTRICT COURT
                                                         11                              NORTHERN DISTRICT OF CALIFORNIA
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                              MICHELLE MORAN,                                     Case No.: 4:20-CV-03184-HSG
                                                         13   individually and on behalf of all others
                                                              similarly situated,                                 FIRST AMENDED CLASS
                                                         14                                                       ACTION COMPLAINT
                                                                                Plaintiff,
                                                         15
                                                                       v.
                                                         16
                                                              S.C. JOHNSON & SON, INC. a
                                                         17   Wisconsin corporation,                              JURY TRIAL DEMANDED
                                                         18                     Defendant.
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25             Plaintiff Michelle Moran (“Plaintiff”), individually and on behalf of all others
                                                         26    similarly situated, as more fully described herein (the “Class” and “Class Members”),
                                                         27    brings this class action against Defendant S.C. Johnson & Son, Inc. (“Defendant”),
                                                         28    and alleges as follows:

                                                                                                              1
                                                              Error! Unknown document property name.          1
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 2 of 35




                                                          1                                            NATURE OF THE ACTION
                                                          2             1.      Windex’s “Non-Toxic” formula is toxic to humans, animals, and the
                                                          3    environment.
                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                2
                                                              Error! Unknown document property name.            2
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 3 of 35




                                                          1             2.      Defendant exposes consumers to harmful ingredients hidden in its
                                                          2    Windex products by fraudulently advertising them as non-toxic. The products are, in
                                                          3    fact, toxic because they contain ingredients that have been linked to organ system
                                                          4    toxicity, endocrine disruption, immunotoxicity, lung irritation, loss of sight, and
                                                          5    shock. In fact, Defendant even admits many of the ingredients in the products are
                                                          6    known human skin allergens. Through its unlawful conduct, Defendant obtains an
                                                          7    unfair competitive advantage in the household cleaning market and unfairly profits
                                                          8    from consumers’ desire for products that are not harmful to humans, animals, and the
                                                          9    environment.
                                                         10             3.      The purported “Non-Toxic” products at issue are Windex Original Non-
                                                         11    Toxic Formula (pictured above), Windex Vinegar Non-Toxic Formula, Windex
                          9255 Sunset Blvd., Suite 804




                                                         12    Ammonia-Free Non-Toxic Formula, and Windex Multi-Surface Non-Toxic Formula
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    (collectively, the “Products”).
                                                         14             4.      Defendant manufactures, markets, advertises, labels, and sells the
                                                         15    Products throughout California and the United States.
                                                         16             5.      Contrary to their labeling, the purportedly non-toxic cleaning Products
                                                         17    contain ingredients that are harmful to humans, animals, and/or the environment.
                                                         18             6.       Through falsely, misleadingly, and deceptively labeling the Products,
                                                         19    Defendant sought to take advantage of consumers’ desire for non-toxic cleaning
                                                         20    products that are safe for humans, animals, and the environment, while reaping the
                                                         21    financial benefits of using less desirable and harmful ingredients in the Products.
                                                         22    Defendant has done so at the expense of unwitting consumers, as well as Defendant’s
                                                         23    lawfully acting competitors, over whom Defendant maintains an unfair competitive
                                                         24    advantage. Defendant has reaped many millions of dollars through this fraudulent
                                                         25    scheme based on a calculated business decision to put profits over people.
                                                         26             7.      As a result, Plaintiff brings this action individually and on behalf of those
                                                         27    similarly situated and seeks to represent a National Class and a California Subclass
                                                         28    (defined infra).           Plaintiff seeks injunctive relief to stop Defendant’s unlawful
                                                                                                               3
                                                              Error! Unknown document property name.           3
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 4 of 35




                                                          1    labeling and marketing of the Products. In addition, Plaintiff seeks damages, interest
                                                          2    thereon, reasonable attorneys’ fees and costs, restitution, other equitable relief, and
                                                          3    disgorgement of all benefits Defendant has enjoyed from its conduct. Plaintiff makes
                                                          4    these allegations based on her personal knowledge and, otherwise, on information and
                                                          5    belief based on investigation of her counsel.
                                                          6             8.      Plaintiff’s primary litigation objective is to enjoin Defendant’s unlawful
                                                          7    labeling practices and to obtain restitution for the National Class and California
                                                          8    Subclass.
                                                          9                                            JURISDICTION
                                                         10             9.      This Court has original jurisdiction over this action pursuant to the Class
                                                         11    Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because the proposed Class
                          9255 Sunset Blvd., Suite 804




                                                         12    consists of 100 or more members; the amount in controversy exceeds $5,000,000,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    exclusive of costs and interest; and minimal diversity exists. This Court also has
                                                         14    supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
                                                         15                                                VENUE
                                                         16             10. Venue is proper in this District under 28 U.S.C. Section 1391 because a
                                                         17    substantial part of the events and omissions giving rise to Plaintiff’s claims occurred
                                                         18    in this District. In addition, Plaintiff purchased the unlawful Products in this District,
                                                         19    and Defendant has marketed, advertised, and sold the Products within this District.
                                                         20                                               PARTIES
                                                         21             11. Plaintiff Michelle Moran, who is currently a resident of Pleasanton,
                                                         22    California, purchased the Windex Original Non-Toxic Formula at a grocery store in
                                                         23    Pleasanton, California for approximately $4 in 2019. The labeling of the Product
                                                         24    purchased by Plaintiff is typical of the labeling of the Products purchased by members
                                                         25    of the Class. In making her purchase, Plaintiff relied upon the Product’s advertising
                                                         26    and labeling claims. The claims were prepared and approved by Defendant and its
                                                         27    agents and disseminated statewide and nationwide, as well as designed to encourage
                                                         28    consumers to purchase the Products. If Plaintiff had known that the Product contained
                                                                                                              4
                                                              Error! Unknown document property name.          4
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 5 of 35




                                                          1    ingredients that are harmful to humans, animals, and the environment, she would not
                                                          2    have purchased the Product.
                                                          3             12. However, if the Products were actually non-toxic as labeled and
                                                          4    advertised, Plaintiff would purchase the Products in the future. Since Plaintiff would
                                                          5    like to purchase the Products again and obtain the advertised benefits, she might
                                                          6    purchase them again in the future—despite the fact that they were once marred by
                                                          7    false advertising or labeling—as she may reasonably, but incorrectly, assume the
                                                          8    Products were improved. In that regard, Plaintiff is an average consumer who is not
                                                          9    sophisticated in the chemistry or formulations of household cleaning products, so she
                                                         10    is at risk of reasonably, but incorrectly, assuming that Defendant fixed the formulation
                                                         11    of the Products such that she might buy them again believing they were no longer
                          9255 Sunset Blvd., Suite 804




                                                         12    falsely advertised and labeled.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             13. Defendant S.C. Johnson & Son, Inc. is a Wisconsin corporation with its
                                                         14    principal place of business in Racine, Wisconsin, and was doing business in the state
                                                         15    of California during all relevant times. Directly and through its agents, S.C. Johnson
                                                         16    & Son, Inc. has substantial contacts with and receives substantial benefits and income
                                                         17    from and through the state of California. S.C. Johnson & Son, Inc. is one of the
                                                         18    owners, manufacturers, or distributors of the Products, and is one of the companies
                                                         19    that created and/or authorized the false, misleading, and deceptive labeling for the
                                                         20    Products.
                                                         21             14. Defendant and its agents promoted, marketed and sold the Products at
                                                         22    issue in this jurisdiction and in this judicial district. The unfair, unlawful, deceptive,
                                                         23    and misleading advertising and labeling of the Products were prepared and/or
                                                         24    approved by Defendant and its agents and were disseminated by Defendant and its
                                                         25    agents through labeling and advertising containing the misrepresentations alleged
                                                         26    herein.
                                                         27                                            FACTUAL ALLEGATIONS
                                                         28             15. In recent years, consumers have become increasingly concerned about
                                                                                                                5
                                                              Error! Unknown document property name.            5
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 6 of 35




                                                          1    using household cleaning products that are safe for exposure to humans, animals, and
                                                          2    the environment.
                                                          3             16. In response to consumers’ desire for safe and non-toxic cleaning products,
                                                          4    many companies “greenwash” their products by deceptively claiming that their
                                                          5    cleaning products are safe when, in fact, they contain ingredients that are harmful to
                                                          6    humans, animals, and/or the environment.
                                                          7             17. As a result of this consumer fraud, the United States Federal Trade
                                                          8    Commission (“FTC”) created the “Green Guides” to help companies avoid making
                                                          9    misleading and deceptive claims. 1 The Green Guides specifically address the use of
                                                         10    the term “non-toxic” in the marketing of a product, stating, “A non-toxic claim likely
                                                         11    conveys that a product, package, or service is non-toxic both for humans and for the
                          9255 Sunset Blvd., Suite 804




                                                         12    environment generally.” 2 Accordingly, “[i]t is deceptive to misrepresent, directly or
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    by implication, that a product, package or service is non-toxic. Non-toxic claims
                                                         14    should be clearly and prominently qualified to the extent necessary to avoid
                                                         15    deception.” 3
                                                         16             18. The Green Guides also provide examples of marketing claims in order to
                                                         17    “provide the Commission’s views on how reasonable consumers likely interpret
                                                         18    certain claims.”4 The FTC provided the following relevant example: 5
                                                         19                     A marketer advertises a cleaning product as “essentially
                                                                                non-toxic” and “practically non-toxic.”              The
                                                         20                     advertisement likely conveys that the product does not
                                                                                pose any risk to humans or the environment, including
                                                         21                     household pets. If the cleaning product poses no risks to
                                                                                humans but is toxic to the environment, the claims would
                                                         22                     be deceptive.
                                                         23             19. This example demonstrates that even when “non-toxic” claims are
                                                         24    qualified by such terms as “essentially” or “practically,” they are nonetheless
                                                         25    1
                                                                 See generally 16 C.F.R. § 260 – Guides for the Use of Environmental Marketing
                                                         26    Claims.
                                                               2
                                                         27      16 C.F.R. § 260.10(b).
                                                               3
                                                                 16 C.F.R. § 260.10(a).
                                                         28    4
                                                                 16 C.F.R. § 260.1(d)
                                                               5
                                                                 16 C.F.R § 260.10.
                                                                                                                6
                                                              Error! Unknown document property name.            6
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                     Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 7 of 35




                                                          1    construed by reasonable consumers as “not pos[ing] any risk to humans or the
                                                          2    environment, including household pets.” Thus, broad and unqualified non-toxic
                                                          3    claims, such as the ones present on the Products, would even more strongly convey
                                                          4    such a meaning.
                                                          5             20. Due to concerns about toxicity in product ingredients, consumers have
                                                          6    increasingly sought out safe and non-toxic household cleaning products, the sales of
                                                          7    which have surged in recent years.
                                                          8             21. As described supra, Defendant manufactures, markets, advertises, labels,
                                                          9    and sells Windex Original Non-Toxic Formula, Windex Vinegar Non-Toxic Formula,
                                                         10    Windex Ammonia-Free Non-Toxic Formula, and Windex Multi-Surface Non-Toxic
                                                         11    Formula.
                          9255 Sunset Blvd., Suite 804




                                                         12             22. Images of the Products appear on the following pages:
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    ///
                                                         14

                                                         15    ///
                                                         16

                                                         17    ///
                                                         18

                                                         19    ///
                                                         20

                                                         21    ///
                                                         22

                                                         23    ///
                                                         24

                                                         25    ///
                                                         26

                                                         27    ///
                                                         28

                                                                                                              7
                                                              Error! Unknown document property name.          7
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 8 of 35



                                                               Windex Original Non-Toxic Formula
                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                              8
                                                              Error! Unknown document property name.          8
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 9 of 35



                                                               Windex Vinegar Non-Toxic Formula
                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                              9
                                                              Error! Unknown document property name.          9
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 10 of 35



                                                               Windex Ammonia-Free Non-Toxic Formula
                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                              10
                                                              Error! Unknown document property name.          10
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 11 of 35



                                                               Windex Multi-Surface Non-Toxic Formula
                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                              11
                                                              Error! Unknown document property name.          11
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 12 of 35




                                                          1             23. Defendant prominently and uniformly labels the front display panel of the
                                                          2    Non-Toxic Products with the claim “NON-TOXIC FORMULA.” The labels are set
                                                          3    against—and highlighted by—an eye-catching, polished-silver background or font
                                                          4    color.
                                                          5             24. Based on the “Non-Toxic” representations, reasonable consumers believe
                                                          6    the Products contain only non-toxic ingredients that are safe for humans, animals, and
                                                          7    the environment. Put differently, reasonable consumers do not believe the Products
                                                          8    contain any harmful ingredients or allergens.
                                                          9             25. However, in spite of the labeling, the Products actually contain, in varying
                                                         10    combinations, ingredients that are harmful to humans, animals, and/or the
                                                         11    environment, including but not limited to butylphenyl methylpropional, citronellol,
                          9255 Sunset Blvd., Suite 804




                                                         12    linalool, sodium hydroxide, ammonium hydroxide, sodium dodecylbenzene
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    sulfonate, butoxypropanol, 2-hexoxyethanol, and isopropanolamine.
                                                         14             26. Butylphenyl methylpropional, or “lilial” has been linked to
                                                         15    bioaccumulation, organ system toxicity, endocrine disruption, and allergies.6
                                                         16             27. Citronellol has been found to be immunotoxic.7
                                                         17             28. Linalool is a fragrance allergen that may cause contact dermatitis.8
                                                         18

                                                         19    6
                                                                 See “Lilial” ENVIRONMENTAL WORKING GROUP,
                                                         20    https://www.ewg.org/skindeep/ingredients/700872-LILIAL/ (last visited July 28,
                                                         21
                                                               2020) (noting moderate to high toxicity concern in humans); see also Charles et al.,
                                                               “Oestrogenic activity of benzyl salicylate, benzyl benzoate and
                                                         22    butylphenylmethylpropional (Lilial) in MCF7 human breast cancer cells in vitro,” J.
                                                         23    APPL. TOXICOL. Vol. 29, Issue 5, 422-34,
                                                               https://onlinelibrary.wiley.com/doi/abs/10.1002/jat.1429 (last visited July 28, 2020).
                                                         24    7
                                                                 See “Citronellol” ENVIRONMENTAL WORKING GROUP,
                                                         25    https://www.ewg.org/skindeep/ingredients/701389-CITRONELLOL/ (last visited
                                                               July 28, 2020) (noting high risk of allergies and immunotoxicity).
                                                         26    8
                                                                 See “Linalool” ENVIRONMENTAL WORKING GROUP,
                                                         27    https://www.ewg.org/skindeep/ingredients/ 703568-LINALOOL/ (last visited July
                                                               28, 2020) (strong evidence human system toxicant or allergen); see also de Groot,
                                                         28    “Linalool Hydroperoxides” DERMATITIS, Vol. 30, Issue 4, p. 243-46,
                                                               https://www.ncbi.nlm.nih.gov/pubmed/31313746 (last visited July 28, 2020)
                                                                                                              12
                                                              Error! Unknown document property name.          12
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 13 of 35




                                                          1             29. Sodium hydroxide is a chemical on the Special Health Hazard Substance
                                                          2    List that is highly corrosive. 9 Contact with the skin and eyes causes severe irritation
                                                          3    and lasting damage. 10 In addition, inhalation of sodium hydroxide can cause irritation
                                                          4    of the lungs and even pulmonary edema.11 Furthermore, when sodium hydroxide
                                                          5    makes contact with water or moisture, it can generate enough heat to ignite
                                                          6    combustibles.12
                                                          7             30. Ammonium hydroxide is a chemical on the Special Health Hazard
                                                          8    Substance List and is cited by the Environmental Protection Association.13 It is highly
                                                          9    corrosive and causes irritation to the skin, eyes, and lungs. 14
                                                         10             31. Sodium dodecylbenzene sulfonate is a chemical on the Special Health
                                                         11    Hazard Substance List that causes skin and eye irritation and shortness of breath. 15
                          9255 Sunset Blvd., Suite 804




                                                         12             32. Butoxypropanol is readily absorbed via inhalation and skin exposure,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    causing eye and skin irritation and adverse effects on the central nervous system,
                                                         14    kidneys, and liver.16
                                                         15

                                                         16

                                                         17

                                                         18    (finding high frequencies of positive reactions to oxidized linalool, concluding
                                                         19
                                                               linalool is an “important” fragrance allergen when exposed to air).
                                                               9
                                                                 Sodium Hydroxide, NEW JERSEY DEPARTMENT OF HEALTH,
                                                         20    https://nj.gov/health/eoh/rtkweb/documents/fs/1706.pdf (last visited July 28, 2020).
                                                               10
                                                         21
                                                                  See id.
                                                               11
                                                                  Id.
                                                         22    12
                                                                  Id.
                                                               13
                                                         23       Ammonium Hydroxide, NEW JERSEY DEPARTMENT OF HEALTH,
                                                               https://www.nj.gov/health/eoh/rtkweb/documents/fs/0103.pdf (last visited July 28,
                                                         24    2020).
                                                               14
                                                         25       Id.
                                                               15
                                                                  Sodium dodecylbenzene sulfonate, NEW JERSEY DEPARTMENT OF HEALTH,
                                                         26    https://nj.gov/health/eoh/rtkweb/documents/fs/1698.pdf (last visited July 28, 2020).
                                                               16
                                                         27       J. Wess & H. Ahlers, 2-Butoxyethanol, CONCISE INTERNATIONAL CHEMICAL
                                                               ASSESSMENT 10, WORLD HEALTH ORGANIZATION (1998),
                                                         28    https://www.who.int/ipcs/publications/cicad/cicad_10_revised.pdf (last visited July
                                                               28, 2020).
                                                                                                              13
                                                              Error! Unknown document property name.          13
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 14 of 35




                                                          1             33. 2- hexoxyethanol has a high concern for skin allergies and irritation.17 In
                                                          2    addition, it causes developmental and reproductive toxicity. 18
                                                          3             34. Isopropanolamine is a combustible, corrosive chemical that causes skin
                                                          4    and eye irritation as well as loss of vision. 19 Upon ingestion, it causes a burning
                                                          5    sensation, abdominal pains, and shock or collapse. 20 Upon inhalation, it causes sore
                                                          6    throat and shortness of breath.21
                                                          7             35. In addition, Defendant itself acknowledges that many other ingredients in
                                                          8    the Products are skin allergens, including the following: 22
                                                          9             Windex Original Non-Toxic Formula:
                                                         10              • Butylphenyl methylpropional
                                                                         • Citronellol
                                                         11              • Citrus aurantium dulcis peel oil
                          9255 Sunset Blvd., Suite 804




                                                         12              • Hexyl cinnamal
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                         • Linalool
                                                         13
                                                                         • Terpineol
                                                         14
                                                                        Windex Vinegar Non-Toxic Formula:
                                                         15              • Linalool
                                                         16              • Linalyl Acetate

                                                         17             Windex Ammonia-Free Non-Toxic Formula:
                                                                         • 4-tert-butylcyclohexyl acetate
                                                         18              • Butylphenyl methylpropional
                                                         19              • c11-15 sec-pareth-12
                                                                         • Hexamethylindanopyran
                                                         20
                                                                         • Hexyl cinnamal
                                                         21

                                                         22    17
                                                                  Hexoxyethanol, ENVIRONMENTAL WORKING GROUP,
                                                         23
                                                               https://www.ewg.org/guides/substances/20962-HEXOXYETHANOL/ (last visited
                                                               July 28, 2020).
                                                         24    18
                                                                  See id.
                                                               19
                                                         25       Isopropanolamine, INCHEM,
                                                               http://www.inchem.org/documents/icsc/icsc/eics0905.htm (last visited July 28,
                                                         26    2020).
                                                               20
                                                         27       Id.
                                                               21
                                                                  Id.
                                                         28    22
                                                                  See, e.g., https://www.whatsinsidescjohnson.com/us/en/brands/windex/windex-
                                                               original-glass-cleaner (last visited July 28, 2020).
                                                                                                              14
                                                              Error! Unknown document property name.          14
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 15 of 35




                                                          1                • Tetramethyl acetyloctahydronaphthalenes

                                                          2             Windex Multi-Surface Non-Toxic Formula:
                                                                         • Linalool
                                                          3              • Linalyl Acetate
                                                          4

                                                          5             36. Labeling the Products as “Non-Toxic” when they contain any ingredients
                                                          6    that can be harmful to humans, animals, and/or the environment is wholly misleading
                                                          7    and deceptive.
                                                          8             37. In fact, the National Advertising Division (“NAD”) found that the
                                                          9    representations made on the labeling and in the advertising of the Products are false,
                                                         10    misleading, and likely to deceive reasonable consumers. On March 24, 2020, the
                                                         11    NAD recommended that Defendant “discontinue the claim ‘non-toxic’ on the package
                          9255 Sunset Blvd., Suite 804




                                                         12    labeling of its Windex Vinegar Glass Cleaner.”23 In explaining its decision, the NAD
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    stated:24
                                                                                After considering the guidance offered by the Federal Trade
                                                         14                     Commission’s Guides for the Use of Environmental Marketing Claims
                                                                                (“Green Guides”) and FTC precedent, NAD determined that the term
                                                         15                     “non-toxic,” as used on the label of Windex Vinegar Glass Cleaner,
                                                                                reasonably conveys a message that the product will not harm people
                                                         16                     (including small children), common pets, or the environment. Importantly,
                                                                                NAD noted that a reasonable consumer’s understanding of the concept of
                                                         17                     “will not harm” is not limited to death, but also various types of temporary
                                                                                physical illness, such as vomiting, rash, and gastrointestinal upset.
                                                         18
                                                                        38. Defendant provided the NAD with certain substantiation for the non-toxic
                                                         19
                                                               claim. However, the NAD determined that “the evidence fell short of providing the
                                                         20
                                                               conclusive assessment of toxicity necessary to support a ‘non-toxic’ claim. Thus, the
                                                         21
                                                               NAD recommended that Defendant discontinue the claim “non-toxic.”25
                                                         22
                                                                        39. By misleadingly and deceptively labeling the Products, as described
                                                         23
                                                               herein, Defendant sought to take advantage of consumers’ desire for true non-toxic,
                                                         24
                                                               safe cleaning products. Defendant has done so at the expense of unwitting
                                                         25

                                                         26    23
                                                                  See http://asrcreviews.org/nad-recommends-s-c-johnson-discontinue-non-toxic-
                                                         27    claim-on-windex-vinegar-glass-cleaner-advertiser-to-appeal-to-narb/ (last visited
                                                               July 28, 2020).
                                                         28    24
                                                                  Id.
                                                               25
                                                                  Id.
                                                                                                                15
                                                              Error! Unknown document property name.            15
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 16 of 35




                                                          1    consumers—many of whom seek to protect their household members and pets—and
                                                          2    Defendant’s lawfully acting competitors, over whom Defendant has an unfair
                                                          3    competitive advantage.
                                                          4             40. By using cheaper and harmful ingredients in lieu of natural, safe
                                                          5    ingredients, on information and belief, Defendant reduced its manufacturing costs and
                                                          6    increased its profits.
                                                          7             41. The Non-Toxic representations were and are material to reasonable
                                                          8    consumers, including Plaintiff, in making purchasing decisions.
                                                          9             42. Plaintiff relied on Defendant’s misrepresentations, described herein, in
                                                         10    making the decision to purchase the Product.
                                                         11             43. At the time Plaintiff purchased the Product, Plaintiff did not know, and
                          9255 Sunset Blvd., Suite 804




                                                         12    had no reason to know, that the Product’s labeling and advertising were false,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    misleading, deceptive, and unlawful as set forth herein.
                                                         14             44. Defendant materially misled and failed to adequately inform reasonable
                                                         15    consumers, including Plaintiff, that the Products contained harmful or “toxic”
                                                         16    ingredients.
                                                         17             45. Plaintiff would not have purchased the Product if she had known the truth.
                                                         18    Accordingly, based on Defendant’s material misrepresentations and omissions,
                                                         19    reasonable consumers, including Plaintiff, purchased the Products to their detriment.
                                                         20             46. It is possible, however, that Plaintiff would purchase the Products in the
                                                         21    future if they were properly labeled, and/or the ingredients complied with the labeling
                                                         22    and advertising statements. Specifically, Plaintiff would like to purchase the Products
                                                         23    again if the Products only contained non-toxic ingredients, and no longer contained
                                                         24    harmful ingredients and allergens.
                                                         25    The Products Are Substantially Similar
                                                         26             47.     Plaintiff Michelle Moran purchased Windex Original Non-Toxic
                                                         27    Formula. The additional Products, Windex Vinegar Non-Toxic Formula, Windex
                                                         28    Ammonia-Free Non-Toxic Formula, and Windex Multi-Surface Non-Toxic Formula,
                                                                                                              16
                                                              Error! Unknown document property name.          16
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 17 of 35




                                                         1     are substantially similar to the Product purchased by Plaintiff. All four Products are
                                                         2     cleaning products sold by Defendant. All four Products are sold under the Windex
                                                         3     brand. All four Products are sold to consumers as “Non-Toxic” products. All four
                                                         4     Products are labeled with the same “Non-Toxic” claim, which is presented in the same
                                                         5     metallic silver banner and placed in the same location on the Product packaging. All
                                                         6     four Products are sold in clear plastic “spray bottles” of identical shape and size.
                                                         7              48. All Products contain, in varying combinations, ingredients that are
                                                         8     harmful to humans, animals, and/or the environment, including 2-hexoxyethanol,
                                                         9     sodium dodecylbenzene sulfonate, and fragrance.
                                                         10                                      CLASS ACTION ALLEGATIONS
                                                         11             49. Plaintiff brings this action as a class action pursuant to Federal Rules of
                          9255 Sunset Blvd., Suite 804




                                                         12    Civil Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    situated, and as members of the Classes defined as follows:
                                                         14
                                                                                All residents of the United States who, within the applicable statute of
                                                         15                     limitations periods, purchased the Products (“Nationwide Class”); and
                                                         16
                                                                                All residents of California who, within four years prior to the filing of this
                                                         17                     Complaint, purchased the Products (“California Subclass”).
                                                         18    (“Nationwide Class” and “California Subclass,” collectively, the “Class”).
                                                         19             50. Excluded from the Class are: (i) Defendant, its assigns, successors, and
                                                         20    legal representatives; (ii) any entities in which Defendant has controlling interests;
                                                         21    (iii) federal, state, and/or local governments, including, but not limited to, their
                                                         22    departments, agencies, divisions, bureaus, boards, sections, groups, counsels, and/or
                                                         23    subdivisions; (iv) all persons presently in bankruptcy proceedings or who obtained a
                                                         24    bankruptcy discharge in the last three years; and (v) any judicial officer presiding over
                                                         25    this matter and person within the third degree of consanguinity to such judicial officer.
                                                         26             51. Plaintiff reserves the right to amend or otherwise alter the class definitions
                                                         27    presented to the Court at the appropriate time in response to facts learned through
                                                         28    discovery, legal arguments advanced by Defendant, or otherwise.
                                                                                                               17
                                                              Error! Unknown document property name.           17
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 18 of 35




                                                          1             52. This action is properly maintainable as a class action pursuant to Federal
                                                          2    Rule of Civil Procedure 23 for the reasons set forth below.
                                                          3             53. Numerosity: Members of the Class are so numerous that joinder of all
                                                          4    members is impracticable. Upon information and belief, the Nationwide Class
                                                          5    consists of tens of thousands of purchasers (if not more) dispersed throughout the
                                                          6    United States, and the California Subclass likewise consists of thousands of
                                                          7    purchasers (if not more) dispersed throughout the State of California. Accordingly, it
                                                          8    would be impracticable to join all members of the Class before the Court.
                                                          9             54. Common Questions Predominate: There are numerous and substantial
                                                         10    questions of law or fact common to all members of the Class that predominate over
                                                         11    any individual issues. Included within the common questions of law or fact are:
                          9255 Sunset Blvd., Suite 804




                                                         12                     a. Whether Defendant engaged in unlawful, unfair or deceptive business
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                         practices by advertising and selling the Products;
                                                         14                     b. Whether Defendant’s conduct of advertising and labeling the Products
                                                         15                          as “Non-Toxic” when they contained ingredients that are harmful to
                                                         16                          humans, animals, and the environment constitutes an unfair method of
                                                         17                          competition, or unfair or deceptive act or practice, in violation of Civil
                                                         18                          Code section 1750, et seq.;
                                                         19                     c. Whether Defendant used deceptive representations in connection with
                                                         20                          the sale of the Products in violation of Civil Code section 1750, et seq.;
                                                         21                     d. Whether Defendant represented that the Products have characteristics
                                                         22                          or quantities that they do not have in violation of Civil Code section
                                                         23                          1750, et seq.;
                                                         24                     e. Whether Defendant advertised the Products with intent not to sell them
                                                         25                          as advertised in violation of Civil Code section 1750, et seq.;
                                                         26                     f. Whether Defendant’s labeling and advertising of the Products are
                                                         27                          untrue or misleading in violation of Business and Professions Code
                                                         28                          section 17500, et seq.;
                                                                                                                 18
                                                              Error! Unknown document property name.             18
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 19 of 35




                                                          1                     g. Whether Defendant knew or by the exercise of reasonable care should
                                                          2                         have known its labeling and advertising was and is untrue or
                                                          3                         misleading in violation of Business and Professions Code section
                                                          4                         17500, et seq.;
                                                          5                     h. Whether Defendant’s conduct is an unfair business practice within the
                                                          6                         meaning of Business and Professions Code section 17200, et seq.;
                                                          7                     i. Whether Defendant’s conduct is a fraudulent business practice within
                                                          8                         the meaning of Business and Professions Code section 17200, et seq.;
                                                          9                     j. Whether Defendant’s conduct is an unlawful business practice within
                                                         10                         the meaning of Business and Professions Code section 17200, et seq.;
                                                         11                     k. Whether Plaintiff and the Class paid more money for the Products than
                          9255 Sunset Blvd., Suite 804




                                                         12                         they actually received;
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                     l. How much more money Plaintiff and the Class paid for the Products
                                                         14                         than they actually received;
                                                         15                     m. Whether Defendant’s conduct constitutes breach of express warranty;
                                                         16                     n. Whether Plaintiff and the Class are entitled to equitable and/or
                                                         17                         injunctive relief; and
                                                         18                     o. Whether Defendant was unjustly enriched by its unlawful conduct.
                                                         19                     p. Whether Plaintiff and the Class have sustained damages as a result of
                                                         20                         Defendant’s unlawful conduct; and
                                                         21                     q. The proper measure of damages sustained by Plaintiff and Class
                                                         22                         Members.
                                                         23             55. Typicality: Plaintiff’s claims are typical of the claims of the Class
                                                         24    Members she seeks to represent because Plaintiff, like the Class Members, purchased
                                                         25    Defendant’s misleading and deceptive Products. Defendant’s unlawful, unfair and/or
                                                         26    fraudulent actions concern the same business practices described herein irrespective
                                                         27    of where they occurred or were experienced. Plaintiff and the Class sustained similar
                                                         28    injuries arising out of Defendant’s conduct. Plaintiff’s and Class Members’ claims
                                                                                                              19
                                                              Error! Unknown document property name.          19
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 20 of 35




                                                          1    arise from the same practices and course of conduct and are based on the same legal
                                                          2    theories.
                                                          3             56. Adequacy: Plaintiff is an adequate representative of the Class she seeks
                                                          4    to represent because her interests do not conflict with the interests of the Class
                                                          5    Members Plaintiff seeks to represent. Plaintiff will fairly and adequately protect Class
                                                          6    Members’ interests and has retained counsel experienced and competent in the
                                                          7    prosecution of complex class actions, including complex questions that arise in
                                                          8    consumer protection litigation.
                                                          9             57. Superiority and Substantial Benefit: A class action is superior to other
                                                         10    methods for the fair and efficient adjudication of this controversy, since individual
                                                         11    joinder of all members of the Class is impracticable and no other group method of
                          9255 Sunset Blvd., Suite 804




                                                         12    adjudication of all claims asserted herein is more efficient and manageable for at least
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    the following reasons:
                                                         14
                                                                       a.       The claims presented in this case predominate over any questions of law
                                                         15                     or fact, if any exist at all, affecting any individual member of the Class;
                                                         16
                                                                       b.       Absent a Class, the members of the Class will continue to suffer damage
                                                         17                     and Defendant’s unlawful conduct will continue without remedy while
                                                         18                     Defendant profits from and enjoys its ill-gotten gains;

                                                         19            c.       Given the size of individual Class Members’ claims, few, if any, Class
                                                         20                     Members could afford to or would seek legal redress individually for the
                                                                                wrongs Defendant committed against them, and absent Class Members
                                                         21                     have no substantial interest in individually controlling the prosecution of
                                                         22                     individual actions;

                                                         23            d.       When the liability of Defendant has been adjudicated, claims of all
                                                         24                     members of the Class can be administered efficiently and/or determined
                                                                                uniformly by the Court; and
                                                         25

                                                         26            e.       This action presents no difficulty that would impede its management by
                                                                                the Court as a class action, which is the best available means by which
                                                         27                     Plaintiff and Class Members can seek redress for the harm caused to them
                                                         28                     by Defendant.

                                                                                                              20
                                                              Error! Unknown document property name.          20
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 21 of 35




                                                          1             58. Because Plaintiff seeks relief for all members of the Class, the prosecution
                                                          2    of separate actions by individual members would create a risk of inconsistent or
                                                          3    varying adjudications with respect to individual members of the Class, which would
                                                          4    establish incompatible standards of conduct for Defendant.
                                                          5             59. The prerequisites to maintaining a class action for injunctive or equitable
                                                          6    relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as Defendant has acted or refused
                                                          7    to act on grounds generally applicable to the Class, thereby making appropriate final
                                                          8    injunctive or equitable relief with respect to the Class as a whole.
                                                          9             60. Plaintiff and Plaintiff’s counsel are unaware of any difficulties that are
                                                         10    likely to be encountered in the management of this action that would preclude its
                                                         11    maintenance as a class action.
                          9255 Sunset Blvd., Suite 804




                                                         12                                               COUNT ONE
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                           Unfair and Unlawful Business Acts and Practices
                                                         14                            (Business and Professions Code § 17200, et seq.)
                                                         15                                    (On Behalf of the California Subclass)
                                                         16             61. Plaintiff re-alleges and incorporates by reference the allegations
                                                         17    contained in the preceding paragraphs of this complaint, as though fully set forth
                                                         18    herein.
                                                         19             62. This cause of action is brought pursuant to Business and Professions Code
                                                         20    Section 17200, et seq., on behalf of Plaintiff and a Class consisting of all persons
                                                         21    residing in the State of California who purchased the Products for personal use and
                                                         22    not for resale during the time period of four years prior to the filing of the complaint
                                                         23    through the present.
                                                         24             63. Defendant, in its advertising and packaging of the Products, made false
                                                         25    and misleading statements and fraudulent omissions regarding the quality and
                                                         26    characteristics of the Products, specifically, labeling the Products “Non-Toxic” when
                                                         27    they contain ingredients that are harmful to humans, animals, and the environment.
                                                         28    Such claims and omissions appear on the label and packaging of the Products, which
                                                                                                                 21
                                                              Error! Unknown document property name.             21
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 22 of 35




                                                          1    are sold at Defendant’s stores nationwide, point-of-purchase displays, as well as
                                                          2    Defendant’s official website, and other retailers’ advertisements which have adopted
                                                          3    Defendant’s advertisements.
                                                          4             64. Defendant’s labeling and advertising of the Products led and continues to
                                                          5    lead reasonable consumers, including Plaintiff, to believe that the Products are non-
                                                          6    toxic.
                                                          7             65. Defendant does not have any reasonable basis for the claims about the
                                                          8    Products made in Defendant’s advertising and on Defendant’s packaging or labeling
                                                          9    because the Products contain ingredients that are harmful to humans, animals, and the
                                                         10    environment. Defendant knew and knows that the Products are not “non-toxic,”
                                                         11    though Defendant intentionally advertised and marketed the Products to deceive
                          9255 Sunset Blvd., Suite 804




                                                         12    reasonable consumers into believing that Products were “non-toxic.”
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             66. The misrepresentations by Defendant alleged above constitute unfair,
                                                         14    unlawful, and fraudulent business practices within the meaning of California Business
                                                         15    and Professions Code Section 17200.
                                                         16             67. In addition, Defendant’s use of various forms of advertising media to
                                                         17    advertise, call attention to, or give publicity to the sale of goods or merchandise which
                                                         18    are not as represented in any manner constitutes unfair competition, unfair, deceptive,
                                                         19    untrue or misleading advertising, and an unlawful business practice within the
                                                         20    meaning of Business and Professions Code Sections 17200 and 17531, which
                                                         21    advertisements have deceived and are likely to deceive the consuming public, in
                                                         22    violation of Business and Professions Code Section 17200.
                                                         23             68. Defendant failed to avail itself of reasonably available, lawful alternatives
                                                         24    to further its legitimate business interests.
                                                         25             69. All of the conduct alleged herein occurs and continues to occur in
                                                         26    Defendant’s business. Defendant’s wrongful conduct is part of a pattern, practice
                                                         27    and/or generalized course of conduct, which will continue on a daily basis until
                                                         28    Defendant voluntarily alters its conduct or it is otherwise ordered to do so.
                                                                                                              22
                                                              Error! Unknown document property name.          22
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 23 of 35




                                                          1             70. Pursuant to Business and Professions Code Sections 17203 and 17535,
                                                          2    Plaintiff and the members of the Class seek an order of this Court enjoining Defendant
                                                          3    from continuing to engage, use, or employ its practice of labeling and advertising the
                                                          4    sale and use of the Products. Likewise, Plaintiff and the members of the Class seek
                                                          5    an order requiring Defendant to disclose such misrepresentations, and to preclude
                                                          6    Defendant’s failure to disclose the existence and significance of said
                                                          7    misrepresentations. Plaintiff has no adequate remedy at law. Without equitable relief,
                                                          8    Defendant’s unlawful, fraudulent, and unfair practices will continue to harm Plaintiff
                                                          9    and the Class. Plaintiff also seeks restitution of the amounts Defendant acquired
                                                         10    through the unfair, unlawful, and fraudulent business practices described herein.
                                                         11             71. Plaintiff and the Class have suffered injury in fact and have lost money or
                          9255 Sunset Blvd., Suite 804




                                                         12    property as a result of and in reliance upon Defendant’s false representations.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             72. Plaintiff and the Class would not have purchased the Products but for the
                                                         14    representations by Defendant about the Products as being “non-toxic.”
                                                         15             73. The UCL prohibits unfair competition and provides, in pertinent part, that
                                                         16    “unfair competition shall mean and include unlawful, unfair or fraudulent business
                                                         17    practices and unfair, deceptive, untrue or misleading advertising.” Cal. Bus & Prof.
                                                         18    Code § 17200.
                                                         19                                            A. “Unfair” Prong
                                                         20             74. Under California’s Unfair Competition Law, Cal. Bus. & Prof. Code
                                                         21    Section 17200, et seq., a challenged activity is “unfair” when “any injury it causes
                                                         22    outweighs any benefits provided to consumers and the injury is one that the
                                                         23    consumers themselves could not reasonably avoid.” Camacho v. Auto Club of
                                                         24    Southern California, 142 Cal. App. 4th 1394, 1403 (2006).
                                                         25             75. Defendant’s action of labeling the Products as “non-toxic” when they
                                                         26    contain ingredients that are harmful to humans, animals, and the environment does
                                                         27    not confer any benefit to consumers.
                                                         28             76. Defendant’s action of labeling the Products as “non-toxic” when they
                                                                                                              23
                                                              Error! Unknown document property name.          23
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 24 of 35




                                                          1    contain ingredients that are harmful to humans, animals, and the environment causes
                                                          2    injuries to consumers, who do not receive products commensurate with their
                                                          3    reasonable expectations.
                                                          4             77. Defendant’s action of labeling the Products as “non-toxic” when they
                                                          5    contain ingredients that are harmful to humans, animals, and the environment causes
                                                          6    injuries to consumers, who end up overpaying for the Products and receiving Products
                                                          7    of lesser standards than what they reasonably expected to receive.
                                                          8             78. Consumers cannot avoid any of the injuries caused by Defendant’s
                                                          9    deceptive labeling and advertising of the Products.
                                                         10             79. Accordingly, the injuries caused by Defendant’s deceptive labeling and
                                                         11    advertising outweigh any benefits.
                          9255 Sunset Blvd., Suite 804




                                                         12             80. Some courts conduct a balancing test to decide if a challenged activity
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    amounts to unfair conduct under California Business and Professions Code Section
                                                         14    17200. They “weigh the utility of the defendant’s conduct against the gravity of the
                                                         15    harm to the alleged victim.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1169
                                                         16    (9th Cir. 2012).
                                                         17             81. Here, Defendant’s conduct of labeling the Products as “non-toxic” when
                                                         18    they contain ingredients that are harmful to humans, animals, and the environment
                                                         19    has no utility and financially harms purchasers. Thus, the utility of Defendant’s
                                                         20    conduct is vastly outweighed by the gravity of harm.
                                                         21             82. Some courts require that “unfairness must be tethered to some legislative
                                                         22    declared policy or proof of some actual or threatened impact on competition.” Lozano
                                                         23    v. AT&T Wireless Servs. Inc., 504 F. 3d 718, 735 (9th Cir. 2007).
                                                         24             83. Defendant’s labeling and advertising of the Products, as alleged in the
                                                         25    preceding paragraphs, is false, deceptive, misleading, and unreasonable, and
                                                         26    constitutes unfair conduct.
                                                         27             84. Defendant knew or should have known of its unfair conduct.
                                                         28             85. As alleged in the preceding paragraphs, the misrepresentations by
                                                                                                              24
                                                              Error! Unknown document property name.          24
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 25 of 35




                                                          1    Defendant detailed above constitute an unfair business practice within the meaning
                                                          2    of California Business and Professions Code Section 17200.
                                                          3             86. There existed reasonably available alternatives to further Defendant’s
                                                          4    legitimate business interests, other than the conduct described herein. Defendant
                                                          5    could have refrained from labeling the Products as “non-toxic.”
                                                          6             87. All of the conduct alleged herein occurs and continues to occur in
                                                          7    Defendant’s business. Defendant’s wrongful conduct is part of a pattern or
                                                          8    generalized course of conduct repeated on thousands of occasions daily.
                                                          9             88. Pursuant to Business and Professions Code Section 17203, Plaintiff and
                                                         10    the Class seek an order of this Court enjoining Defendant from continuing to engage,
                                                         11    use, or employ its practice of mislabeling the Products as set forth herein. Plaintiff
                          9255 Sunset Blvd., Suite 804




                                                         12    has no adequate remedy at law. Without equitable relief, Defendant’s unlawful,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    fraudulent, and unfair practices will continue to harm Plaintiff and the Class. Plaintiff
                                                         14    also seeks restitution of the amounts Defendant acquired through the unfair, unlawful,
                                                         15    and fraudulent business practices described herein.
                                                         16             89. Plaintiff and the Class have suffered injury in fact and have lost money as
                                                         17    a result of Defendant’s unfair conduct. Plaintiff and the Class paid an unwarranted
                                                         18    premium for the Products. Specifically, Plaintiff and the Class paid for Products that
                                                         19    contained ingredients harmful to humans, animals, and the environment. Plaintiff and
                                                         20    the Class would not have purchased the Products, or would have paid substantially
                                                         21    less for the Products, if they had known that the Products’ advertising and labeling
                                                         22    were deceptive.
                                                         23                                            B.   “Fraudulent” Prong
                                                         24             90. California Business and Professions Code Section 17200, et seq.,
                                                         25    considers conduct fraudulent (and prohibits said conduct) if it is likely to deceive
                                                         26    members of the public. Bank of the West v. Superior Court, 2 Cal. 4th 1254, 1267
                                                         27    (1992).
                                                         28             91. Defendant’s conduct of labeling the Products as “non-toxic” when they
                                                                                                                  25
                                                              Error! Unknown document property name.              25
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 26 of 35




                                                          1    contain ingredients that are harmful to humans, animals, and the environment is likely
                                                          2    to deceive members of the public.
                                                          3             92. Defendant’s labeling and advertising of the Products, as alleged in the
                                                          4    preceding paragraphs, is false, deceptive, misleading, and unreasonable, and
                                                          5    constitutes fraudulent conduct.
                                                          6             93. Defendant knew or should have known of its fraudulent conduct.
                                                          7             94. As alleged in the preceding paragraphs, the misrepresentations by
                                                          8    Defendant detailed above constitute a fraudulent business practice in violation of
                                                          9    California Business & Professions Code Section 17200.
                                                         10             95. Defendant had reasonably available alternatives to further its legitimate
                                                         11    business interests, other than the conduct described herein. Defendant could have
                          9255 Sunset Blvd., Suite 804




                                                         12    refrained from labeling the Products as “non-toxic.”
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             96. All of the conduct alleged herein occurs and continues to occur in
                                                         14    Defendant’s business. Defendant’s wrongful conduct is part of a pattern or
                                                         15    generalized course of conduct repeated on thousands of occasions daily.
                                                         16             97. Pursuant to Business and Professions Code Section 17203, Plaintiff and
                                                         17    the Class seek an order of this Court enjoining Defendant from continuing to engage,
                                                         18    use, or employ their practice of mislabeling the Products as described herein. Plaintiff
                                                         19    has no adequate remedy at law. Without equitable relief, Defendant’s unlawful,
                                                         20    fraudulent, and unfair practices will continue to harm Plaintiff and the Class. Plaintiff
                                                         21    also seeks restitution of the amounts Defendant acquired through the unfair, unlawful,
                                                         22    and fraudulent business practices described herein.
                                                         23             98. Plaintiff and the Class have suffered injury in fact and have lost money as
                                                         24    a result of Defendant’s fraudulent conduct. Plaintiff and the Class paid an
                                                         25    unwarranted premium for the Products. Specifically, Plaintiff and the Class paid for
                                                         26    Products that they believed were non-toxic when, in fact, they contained harmful
                                                         27    ingredients. Plaintiff and the Class would not have purchased the Products if they had
                                                         28    known that they were not non-toxic.
                                                                                                              26
                                                              Error! Unknown document property name.          26
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 27 of 35




                                                          1                                            C.   “Unlawful” Prong
                                                          2             99. California Business and Professions Code Section 17200, et seq.,
                                                          3    identifies violations of other laws as “unlawful practices that the unfair competition
                                                          4    law makes independently actionable.” Velazquez v. GMAC Mortg. Corp., 605 F.
                                                          5    Supp. 2d 1049, 1068 (C.D. Cal. 2008).
                                                          6             100. Defendant’s advertising of the Products, as alleged in the preceding
                                                          7    paragraphs, violates California Civil Code Section 1750, et seq. and California
                                                          8    Business and Professions Code Section 17500, et seq.
                                                          9             101. Defendant’s packaging, labeling, and advertising of the Products, as
                                                         10    alleged in the preceding paragraphs, are false, deceptive, misleading, and
                                                         11    unreasonable, and constitute unlawful conduct.
                          9255 Sunset Blvd., Suite 804




                                                         12             102. Defendant knew or should have known of its unlawful conduct.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             103. As alleged in the preceding paragraphs, the misrepresentations by
                                                         14    Defendant detailed above constitute an unlawful business practice within the meaning
                                                         15    of California Business and Professions Code Section 17200.
                                                         16             104. There were reasonably available alternatives to further Defendant’s
                                                         17    legitimate business interests other than the conduct described herein. Defendant could
                                                         18    have refrained from omitting that the Products contained ingredients that are harmful
                                                         19    to humans, animals, and the environment.
                                                         20             105. All of the conduct alleged herein occurred and continues to occur in
                                                         21    Defendant’s business. Defendant’s wrongful conduct is part of a pattern or
                                                         22    generalized course of conduct repeated on thousands of occasions daily.
                                                         23             106. Pursuant to Business and Professions Code Section 17203, Plaintiff and
                                                         24    the Class seek an order of this Court enjoining Defendant from continuing to engage,
                                                         25    use, or employ its practice of false and deceptive labeling and advertising of the
                                                         26    Products. Plaintiff has no adequate remedy at law. Without equitable relief,
                                                         27    Defendant’s unlawful, fraudulent, and unfair practices will continue to harm Plaintiff
                                                         28    and the Class. Plaintiff also seeks restitution of the amounts Defendant acquired
                                                                                                                 27
                                                              Error! Unknown document property name.             27
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 28 of 35




                                                          1    through the unfair, unlawful, and fraudulent business practices described herein.
                                                          2             107. Plaintiff and the Class have suffered injury in fact and have lost money as
                                                          3    a result of Defendant’s unlawful conduct. Plaintiff and the Class paid an unwarranted
                                                          4    premium for the Products. Plaintiff and the Class would not have purchased the
                                                          5    Products if they had known that Defendant purposely deceived consumers into
                                                          6    believing that the Products are non-toxic cleaning products, thus creating the false
                                                          7    impression that the Products do not contain harmful ingredients.
                                                          8                                                COUNT TWO
                                                          9                                        Deceptive Advertising Practices
                                                         10                    (California Business & Professions Code §§ 17500, et seq.)
                                                         11                                    (On Behalf of the California Subclass)
                          9255 Sunset Blvd., Suite 804




                                                         12             108. Plaintiff re-alleges and incorporates by reference the allegations
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    contained in the preceding paragraphs of this complaint, as though fully set forth
                                                         14    herein.
                                                         15             109. Plaintiff brings this claim individually and on behalf of the California
                                                         16    Subclass.
                                                         17             110. California Business & Professions Code § 17500 prohibits “unfair,
                                                         18    deceptive, untrue or misleading advertising[.]”
                                                         19             111. Defendant violated § 17500 when it represented, through its false and
                                                         20    misleading advertising and other express representations, that Defendant’s Products
                                                         21    possessed characteristics and value that they did not actually have.
                                                         22             112. Defendant’s deceptive practices were specifically designed to induce
                                                         23    reasonable consumers like Plaintiff to purchase the Products. Defendant’s uniform,
                                                         24    material representations and omissions regarding the Products were likely to deceive,
                                                         25    and Defendant knew or should have known that its uniform representations and
                                                         26    omissions were untrue and misleading. Plaintiff purchased the Products in reliance on
                                                         27    the representations made by Defendant, as alleged herein.
                                                         28             113. Plaintiff and members of the California Subclass have been directly and
                                                                                                                 28
                                                              Error! Unknown document property name.             28
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 29 of 35




                                                          1    proximately injured by Defendant’s conduct in ways including, but not limited to, the
                                                          2    monies paid to Defendant for the Products that lacked the characteristics advertised,
                                                          3    interest lost on those monies, and consumers’ unwitting support of a business
                                                          4    enterprise that promotes deception and undue greed to the detriment of consumers,
                                                          5    such as Plaintiff and Subclass members.
                                                          6             114. The above acts of Defendant, in disseminating materially misleading and
                                                          7    deceptive representations and statements throughout California to consumers,
                                                          8    including Plaintiff and members of the California Subclass, were and are likely to
                                                          9    deceive reasonable consumers in violation of § 17500.
                                                         10             115. In making and disseminating the statements alleged herein, Defendant
                                                         11    knew or should have known that the statements were untrue or misleading, and acted
                          9255 Sunset Blvd., Suite 804




                                                         12    in violation of § 17500.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             116. Defendant continues to engage in unlawful, unfair and deceptive practices
                                                         14    in violation of §17500.
                                                         15             117. As a direct and proximate result of Defendant’s unlawful conduct in
                                                         16    violation of § 17500, Plaintiff and members of the California Subclass, pursuant to §
                                                         17    17535, are entitled to an order of this Court enjoining such future wrongful conduct
                                                         18    on the part of Defendant, and requiring Defendant to disclose the true nature of its
                                                         19    misrepresentations. Plaintiff has no adequate remedy at law. Without equitable relief,
                                                         20    Defendant’s unfair, deceptive, untrue, and misleading practices will continue to harm
                                                         21    Plaintiff and the Class. Plaintiff and members of the California Subclass are also
                                                         22    entitled to compensatory, monetary, restitutionary, and punitive damages in an
                                                         23    amount to be determined at trial.
                                                         24                                                  COUNT THREE
                                                         25                                        Consumers Legal Remedies Act
                                                         26                                            (Cal. Civ. Code § 1750, et seq.)
                                                         27                                    (On Behalf of the California Subclass)
                                                         28             118. Plaintiff re-alleges and incorporates by reference the allegations
                                                                                                                      29
                                                              Error! Unknown document property name.                  29
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 30 of 35




                                                          1    contained in the preceding paragraphs of this complaint, as though fully set forth
                                                          2    herein.
                                                          3             119. Plaintiff brings this claim individually and on behalf of the California
                                                          4    Subclass.
                                                          5             120. Plaintiff brings this action pursuant to California’s Consumers Legal
                                                          6    Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et seq.
                                                          7             121. The CLRA provides that “unfair methods of competition and unfair or
                                                          8    deceptive acts or practices undertaken by any person in a transaction intended to result
                                                          9    or which results in the sale or lease of goods or services to any consumer are
                                                         10    unlawful.”
                                                         11             122. The Products are “goods,” as defined by the CLRA in California Civil
                          9255 Sunset Blvd., Suite 804




                                                         12    Code §1761(a).
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             123. Defendant is a “person,” as defined by the CLRA in California Civil Code
                                                         14    §1761(c).
                                                         15             124. Plaintiff and members of the California Subclass are “consumers,” as
                                                         16    defined by the CLRA in California Civil Code §1761(d).
                                                         17             125. Purchase of the Products by Plaintiff and members of the California
                                                         18    Subclass are “transactions,” as defined by the CLRA in California Civil Code
                                                         19    §1761(e).
                                                         20             126. Defendant violated Section 1770(a)(5) by representing that the Products
                                                         21    have “characteristics, . . . uses [or] benefits . . . which [they] do not have” in that the
                                                         22    Products are falsely labeled and advertised as being, among other things, non-toxic.
                                                         23    Defendant knew that consumers will often pay more for products with this attribute
                                                         24    and have unfairly profited from their false and misleading claims.
                                                         25             127. Similarly, Defendant violated section 1770(a)(7) by representing that the
                                                         26    Products “are of a particular standard, quality, or grade . . . if they are of another” by
                                                         27    falsely and deceptively labeling and advertising the Products as, among other things,
                                                         28    non-toxic.
                                                                                                              30
                                                              Error! Unknown document property name.          30
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 31 of 35




                                                          1             128. In addition, Defendant violated section 1770(a)(9) by advertising the
                                                          2    Products “with intent not to sell them as advertised” in that the Products are falsely
                                                          3    labeled and advertised as, among other things, non-toxic.
                                                          4             129. Defendant’s uniform and material representations and omissions
                                                          5    regarding the Products were likely to deceive, and Defendant knew or should have
                                                          6    known that its representations and omissions were untrue and misleading.
                                                          7             130. Plaintiff and members of the California Subclass could not have
                                                          8    reasonably avoided such injury. Plaintiff and members of the California Subclass
                                                          9    were unaware of the existence of the facts that Defendant suppressed and failed to
                                                         10    disclose; and Plaintiff and members of the California Subclass would not have
                                                         11    purchased the Products and/or would have purchased them on different terms had
                          9255 Sunset Blvd., Suite 804




                                                         12    they known the truth.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             131. Plaintiff and members of the California Subclass have been directly and
                                                         14    proximately injured by Defendant’s conduct. Such injury includes, but is not limited
                                                         15    to, the purchase price of the Products and/or the price of the Products at the prices at
                                                         16    which they were offered.
                                                         17             132. Given that Defendant’s conduct violated § 1770(a), Plaintiff and
                                                         18    members of the California Subclass are entitled to seek and seek injunctive relief to
                                                         19    put an end to Defendant’s violations of the CLRA. Plaintiff has no adequate remedy
                                                         20    at law. Without equitable relief, Defendant’s unfair and deceptive practices will
                                                         21    continue to harm Plaintiff and the Class. Plaintiff also seeks restitution of the amounts
                                                         22    Defendant acquired through the unfair and deceptive business practices described
                                                         23    herein.
                                                         24             133. Moreover, Defendant’s conduct is malicious, fraudulent, and wanton in
                                                         25    that Defendant intentionally misled and withheld material information from
                                                         26    consumers to increase the sale of the Products.
                                                         27             134. On May 8, 2020, pursuant to California Civil Code § 1782(a), Plaintiff on
                                                         28    her own behalf, and on behalf of members of the California Subclass, notified
                                                                                                              31
                                                              Error! Unknown document property name.          31
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 32 of 35




                                                          1    Defendant of the alleged violations of the Consumers Legal Remedies Act.
                                                          2             135. Plaintiff further requests that the Court enjoin Defendant from continuing
                                                          3    to employ the unlawful methods, acts, and practices alleged herein pursuant to
                                                          4    §1780(a)(2). Plaintiff also seeks compensatory, monetary, restitutionary, and punitive
                                                          5    damages in an amount to be determined at trial.
                                                          6                                                 COUNT FOUR
                                                          7                                            Breach of Express Warranty
                                                          8                   (On Behalf of the Nationwide Class and California Subclass)
                                                          9             136. Plaintiff re-alleges and incorporates by reference the allegations
                                                         10    contained in the preceding paragraphs of this complaint, as though fully set forth
                                                         11    herein.
                          9255 Sunset Blvd., Suite 804




                                                         12             137. Plaintiff brings this claim individually and on behalf of the Nationwide
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Class and California Subclass.
                                                         14             138. By advertising and selling the Products at issue, Defendant made
                                                         15    promises and affirmations of fact on the Products’ packaging and labeling, and
                                                         16    through its marketing and advertising, as described herein. This labeling and
                                                         17    advertising constitutes express warranties and became part of the basis of the bargain
                                                         18    between Plaintiff and members of the Class and Defendant.
                                                         19             139. Defendant purports, through the Products’ labeling and advertising, to
                                                         20    create express warranties that the Products are, among other things, non-toxic.
                                                         21             140. Despite Defendant’s express warranties about the nature of the Products,
                                                         22    the Products are not non-toxic, and the Products are, therefore, not what Defendant
                                                         23    represented them to be.
                                                         24             141. Accordingly, Defendant breached express warranties about the Products
                                                         25    and their qualities because the Products do not conform to Defendant’s affirmations
                                                         26    and promises.
                                                         27             142. As a direct and proximate result of Defendant’s breach of express
                                                         28    warranty, Plaintiff and members of the Class were harmed in the amount of the
                                                                                                                   32
                                                              Error! Unknown document property name.               32
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 33 of 35




                                                          1    purchase price they paid for the Products. Further, Plaintiff and members of the Class
                                                          2    have suffered and continue to suffer economic losses and other damages including,
                                                          3    but not limited to, the amounts paid for the Products, and any interest that would have
                                                          4    accrued on those monies, in an amount to be proven at trial.
                                                          5                                               COUNT FIVE
                                                          6                                             Unjust Enrichment
                                                          7                   (On Behalf of the Nationwide Class and California Subclass)
                                                          8             143. Plaintiff repeats and re-alleges the allegations of the preceding paragraphs
                                                          9    as if fully set forth herein.
                                                         10             144. Plaintiff brings this claim individually and on behalf of the Nationwide
                                                         11    Class and California Subclass.
                          9255 Sunset Blvd., Suite 804




                                                         12             145. By purchasing the Products, Plaintiff and members of the Class conferred
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    a benefit on Defendant in the form of the purchase price of the Products.
                                                         14             146. Defendant had knowledge of such benefit.
                                                         15             147. Defendant appreciated the benefit because, were consumers not to
                                                         16    purchase the Products, Defendant would not generate revenue from the sales of the
                                                         17    Products.
                                                         18             148. Defendant’s acceptance and retention of the benefit is inequitable and
                                                         19    unjust because the benefit was obtained by Defendant’s fraudulent and misleading
                                                         20    representations and omissions. Therefore, restitution and/or disgorgement of such
                                                         21    economic enrichment is required.
                                                         22                                            PRAYER FOR RELIEF
                                                         23             WHEREFORE, Plaintiff, individually and on behalf of all others similarly
                                                         24    situated, prays for judgment against Defendant as follows:
                                                         25

                                                         26                a. For an order requiring Defendant to immediately cease and desist from
                                                                              selling the unlawful Products in violation of law; enjoining Defendant
                                                         27                   from continuing to market, advertise, distribute, and sell the Products in
                                                         28                   the unlawful manner described herein; and ordering Defendant to engage
                                                                              in corrective action;
                                                                                                               33
                                                              Error! Unknown document property name.           33
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 34 of 35




                                                          1
                                                                           b. For an order declaring that Defendant’s conduct violates the statutes and
                                                          2                   laws referenced herein;
                                                          3                c. For an order awarding, as appropriate, compensatory and monetary
                                                          4                   damages, restitution or disgorgement to Plaintiff and the Class for all
                                                                              causes of action;
                                                          5

                                                          6                d. For an order awarding punitive damages;

                                                          7                e. For an order awarding attorneys’ fees and costs;
                                                          8                f. For an order awarding pre-and post-judgment interest; and
                                                          9
                                                                           g. For such other and further relief as the Court deems just and proper.
                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12                                            DEMAND FOR JURY TRIAL
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13            Plaintiff hereby demands a trial by jury on all causes of action.
                                                         14

                                                         15     Dated: July 29, 2020
                                                                                                               Respectfully submitted,
                                                         16
                                                                                                               CLARKSON LAW FIRM
                                                         17                                                    By:
                                                         18

                                                         19                                                           RYAN J. CLARKSON
                                                                                                                      SHIREEN M. CLARKSON
                                                         20                                                           MATTHEW T. THERIAULT
                                                                                                                      LAUREN E. ANDERSON
                                                         21
                                                                                                                      Attorneys for Plaintiff
                                                         22

                                                         23                                                    MOON LAW APC
                                                                                                               By:
                                                         24

                                                         25

                                                         26
                                                                                                                      CHRISTOPHER D. MOON
                                                         27                                                           KEVIN O. MOON
                                                         28                                                           Attorneys for Plaintiff
                                                                                                                 34
                                                              Error! Unknown document property name.             34
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 4:20-cv-03184-HSG Document 21 Filed 07/29/20 Page 35 of 35




                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                              35
                                                              Error! Unknown document property name.          35
                                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
